Citation Nr: 1531268	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a dental disorder, for purposes of VA compensation.

2.   Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from May 1963 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2013 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  As this matter stems from an adverse RO determination that denied service connection for a dental disorder for compensation purposes only, the appeal is limited to this particular issue.  

The issue of entitlement to VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the claim for VA outpatient dental treatment, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not suffer an in-service combat wound or dental trauma, or disease such as osteomyelitis, which resulted in any loss of teeth or bone.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder, for the purposes of compensation, have not been met.  38 U.S.C.A §§ 101(2), 1110, 1712, 5303 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

A standard April 2011 letter satisfied the duty to notify provisions.

As to VA's duty to assist, the Veteran's service dental treatment records, which affirmatively show that the Veteran's in-service loss of teeth was due to periodontal disease, are of record.  As such, no further records need be obtained, as per the Veteran's report, they would only establish his continued treatment for this in-service loss of teeth due to periodontal disease.  Accordingly, a remand to obtain these records is not required, as there is no possibility that the records could substantiate the Veteran's claim.  

Further, although the Veteran has not been afforded VA examination in regard to his service connection claim for a dental disorder, VA's duty to obtain such an examination has not been triggered, as there is no evidence of a qualifying disability for which service connection can be considered.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79(2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278(Fed. Cir. 2010).   

Accordingly, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

Service Connection for a Dental Disorder

The Veteran seeks service connection for a dental disorder, claimed as loss of teeth in service due to periodontal disease.

Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), an exception to the general rule is applicable to dental disabilities.  Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014).

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (emphasis added); see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2014); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

Dental records pertaining to the Veteran's active service reflect that he underwent two gingivectomies in May and June of 1965 and had six upper teeth extracted in February 1968 and was fitted with dentures thereafter.  As reflected the Veteran's July 2012 statement, his initial gingivectomies, performed to improve his gum health, were ineffective, and his advanced periodontal disease resulted in "floating" upper teeth, which were subsequently extracted.  

The in-service dental records do not reflect any evidence of tooth loss due to dental trauma or disease, other than periodontal disease.  The treatment that the Veteran received while on active service constituted dental treatment and is not considered a dental disability due to in-service trauma for VA compensation purposes.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

Accordingly, the Board finds that service connection for a dental disorder, for the purposes of VA compensation, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a dental disorder, for the purposes of VA compensation, is denied.



REMAND

The Veteran is seeking an initial compensable rating for his bilateral hearing loss, and his hearing acuity was last assessed by a VA examination performed in July 2012.  In a July 2015 informal hearing presentation, the Veteran's representative asserted that the Veteran's hearing acuity had decreased in the three years since his last examination and requested that a new VA examination be performed.  Based on this assertion, a new VA examination is required, and the claim is remanded to this end.   

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The Veteran's electronic claims file must be provided to the examiner for review.

After eliciting the Veteran's current hearing loss symptoms and the effect of his hearing loss on his daily and occupational functioning, the examiner is to perform an appropriate clinical examination to determine the Veteran's current bilateral hearing acuity.  

The examiner should also offer an opinion as to the effect of the Veteran's hearing loss on his employability, irrespective of the Veteran's age but considering his educational and vocational background.  A complete rationale should be provided for the requested opinion.

2.  Then, readjudicate the claim for an initial compensable rating for bilateral hearing loss.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


